Citation Nr: 0207235	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  97-28 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The veteran had active military service from July 1965 to 
July 1968. 
 
The current appeal arose from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.  The RO, in pertinent part, denied 
entitlement to an evaluation in excess of 50 percent for 
PTSD. 

The RO also granted entitlement to a temporary total 
evaluation for hospital treatment in excess of 21 days for a 
service-connected disability, pursuant to the provisions of 
38 C.F.R. § 4.29 (2001), for the period from August 16, 1996 
to September 30, 1996.  The prior assigned 50 percent 
evaluation was reinstated effective October 1, 1996.  The 
veteran's claim for an increased evaluation for PTSD had been 
received on September 24, 1996.  The issue for an increased 
evaluation will be for the period commencing October 1, 1996, 
the first day following the last of which a temporary total 
evaluation was in effect.

This case was most recently before the Board of Veterans' 
Appeals (Board) in January 1998, at which time the Board 
remanded the claim of entitlement to an evaluation in excess 
of 50 percent for the service-connected PTSD for additional 
development.

In February 2002 the RO most recently affirmed the 50 percent 
evaluation for PTSD.

The case has been returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  PTSD from the period of October 1, 1996 to November 6, 
1996, is manifested by not more than considerable social and 
industrial impairment.

2.  PTSD from November 7, 1996, is manifested by not more 
than considerable social and industrial impairment; or by 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Medical reports from the Social Security Administration dated 
in June 1996 reveal that the veteran had a history of 
schizophrenia with manic episodes, bipolar mixed affective 
disorder, recurrent major depression, PTSD, personality 
disorder, avoidant, narcissistic, antisocial and oppositional 
tendencies.  He also had a history of alcohol, drug and 
amphetamine abuse. 

Hospital records dated from August 1996 to September 1996 
reveal that the veteran experienced major depression, PTSD, 
amphetamine abuse, chronic mental illness, occupational 
problems and financial problems.  He was admitted to the 
hospital because of reported problems with his emotions which 
he felt were getting out of control.  He reported that loud 
noises would bring back flashes of Vietnam.

A VA examination dated in February 1997 shows that the 
veteran reported attending the Mental Health Clinic in Las 
Vegas, Nevada, on a weekly basis, but with little apparent 
success as he felt his condition had worsened.  He did not 
work, nor do much around the house.  He would read and watch 
television.  His subjective complaints were said to be 
similar to other PTSD patients.  He reported rather sloppily 
dressed, however, he was coherent, cooperative and friendly.  
He indicated he was married and that his spouse went to 
school.  He was emotional and began to cry.   His affect and 
mood were appropriate to thought content.  There were no 
delusions or hallucinations elicited.  He showed no memory 
impairment.  He was alert and oriented with insight and 
judgment adequate.  He was said to be competent to handle his 
own funds.  The diagnosis was PTSD, chronic, moderate to 
severe.

A VA psychiatric examination report dated in June 2000 
reveals that the veteran reported being surprised that he was 
being examined again.  He stated his condition had not 
changed since the last examination.  He added that he no 
longer participated in the PTSD group or received treatment 
through the mental health clinic.  He indicated he was happy 
with the 50 percent rating assigned to his PTSD.  He reported 
that he had applied for Social Security Administration 
benefits, but that said benefits had been denied because he 
did not have enough quarters.  He stated that he continued to 
be depressed and have problems sleeping.  He endorsed 
nightmares and intrusive thoughts.  He indicated that he had 
been living with the same girlfriend for the past 16 years.  

The veteran was neat and clean in appearance.  He spoke well, 
and his responses were goal directed.  He showed no memory 
impairment for both recent and remote events.  His affect and 
mood were appropriate.  He was alert and oriented.  Insight 
and judgment were not impaired.  The diagnosis was PTSD with 
depression.  He was assigned a Global Assessment of 
Functioning (GAF) score of  55.

In an addendum dated in August 2000, the examining physician 
noted that the veteran's level of impairment, both social and 
industrial, was moderate under the new and old criteria.

In a letter received in December 2000, the Social Security 
Administration indicated that it had received VA's request 
for information pertaining to the veteran.  It was indicated 
that it could not process the request because no medical 
records pertaining to the veteran could be found.

Medical records from the Las Vegas, Nevada, VA Outpatient 
Center dated from September 1998 to October 1999 fail to show 
active treatment for the veteran's PTSD.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).



During pendency of this appeal, the diagnostic criteria for 
rating psychiatric disorders were amended by regulatory 
changes in the law.  The CAVC has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria more favorable 
to the veteran.  Id.

The veteran's service-connected psychiatric disability is 
currently rated as 50 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.  

Under the former criteria of Diagnostic Code 9411, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 




In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree." It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

Effective November 7, 1996, the rating criteria for mental 
disorders were amended. Under the revised rating criteria, a 
100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision as amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  



To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  


A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork) Id.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Analysis

Duty to Assist

The Board initially notes that there has been an additional 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Las Vegas, Nevada; the Nellis Federal Hospital; the 
VA Medical Center in West Los Angeles, California; and the VA 
Medical Center in Los Angeles, California.  The treatment 
records from the foregoing medical facilities have been 
obtained and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  

The record shows that in May 2002, the veteran's 
representative requested that he be re-examined in order to 
determine the extent of severity of PTSD.  The Board finds 
that, pursuant to its January 1998 Remand, the veteran was 
examined in March 1999 and in June 2000, providing sufficient 
evidence of the extent of severity of the veteran's 
disability.  The RO has obtained and associated with the 
claims file the medical treatment and examination reports 
identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2001).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA.  
38 U.S.C.A. § 5103A (West Supp. 2001)

In reaching this determination, the Board has considered the 
fact that the RO itself considered the veteran's claim 
pursuant to the provisions of the VCAA, the contents of which 
were summarized in its February 2002 supplemental statement 
of the case issued to the veteran.  In any event, as set 
forth above, VA has already met all obligations to the 
veteran under this new legislation.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, a statement of the case,  and supplemental 
statements of the case, and associated correspondence.  In 
this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.  There is no known additional evidence claimed by 
the veteran to exist which would substantiate his claim.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased evaluation for PTSD with 
application of previous criteria only

The veteran has asserted that the 50 percent evaluation which 
has been assigned for his PTSD does not accurately reflect 
the degree of disability that he currently experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, the medical evidence of record from the 
period of October 1, 1996, shows medical reports from the 
Social Security Administration dated in June 1996 reveal that 
a history of schizophrenia with manic episodes, bipolar mixed 
affective disorder, recurrent major depression, PTSD, 
personality disorder, avoidant, narcissistic, antisocial and 
oppositional tendencies.  He also had a history of alcohol, 
drug and amphetamine abuse.  The veteran had reported 
symptoms which included depression, insomnia, nightmares, 
flashbacks, impaired concentration and intrusive thoughts.

The hospital records dated from August 1996 to September 1996 
revealed major depression, PTSD, amphetamine abuse, chronic 
mental illness, occupational problems and financial problems.  
He was admitted to the hospital because of reported problems 
with his emotions which he felt were getting out of control.  
He reported that loud noises would bring back flashes of 
Vietnam.

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a disability 
rating greater than 50 percent is not warranted.  The veteran 
had demonstrated symptoms as stated above, which were 
characteristic of a disability manifested by a considerably 
impaired ability to establish or maintain effective or 
favorable relationships with people.  Similarly, his 
symptoms, at most, resulted in reliability, flexibility and 
efficiency levels which were so reduced as to result in 
considerable industrial impairment.  


The veteran's GAF code of 55 established during the VA 
examination in June 2000, is productive of no more than 
moderate symptoms.  

The evidence has not shown that the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with most daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and 
demonstrable inability to obtain or retain employment.  Thus, 
a 100 percent evaluation under the previous criteria is not 
warranted for the subject rating period.

Similarly, there was no evidence that the veteran's ability 
to establish and maintain effective or favorable 
relationships with people was severely impaired.  There were 
no psychoneurotic symptoms which were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  Accordingly, the next higher 
evaluation of 70 percent for the subject rating period is not 
warranted.

Accordingly, the Board is of the opinion that an evaluation 
not greater than 50 percent more closely approximates the 
degree of the veteran's disability pursuant to the criteria 
in effect prior to November 7, 1996.  An evaluation greater 
than 50 percent pursuant to the criteria in effect prior to 
November 7, 1996, is not warranted as there is no evidence of 
severe social or industrial impairment or total incapacity.

As such, the Board concludes that the evidence is against the 
assignment of a disability rating in excess of 50 percent, 
for the period of October 1, 1996, to November 6, 1996, 
pursuant to the regulations in effect prior to November 7, 
1996.


Increased evaluation for PTSD on and 
after November 7, 1996, with application 
of amended criteria

In evaluating the veteran's disability for the period 
beginning November 7, 1996, under the revised rating 
criteria, 38 C.F.R. § 4.130 Diagnostic Code 9411, the Board 
finds that a rating evaluation greater than 50 percent is not 
warranted.  

The evidence of record shows that the veteran experiences no 
more than symptoms which would suggest occupational and 
social impairment manifested by reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

However, there was no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  

The evidence also failed to demonstrate that the veteran 
exhibited total occupational and social impairment, due 
solely to his PTSD symptoms of gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board a rating in excess of 50 percent for PTSD  is 
not warranted.  The 50 percent rating is the highest rating 
warranted during the entire appeal period.  

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the CAVC in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximates 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (2001).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (2001).


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
considered the veteran's claim with application of the 
extraschedular criteria, but did not grant entitlement to an 
increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture with 
respect to PTSD to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  
In this regard, PTSD alone has not required frequent 
inpatient care, nor has it markedly interfered with 
employment.  The record indicates that the veteran has not 
worked full-time since 1992.  However, the report of the 
veteran's June 2000 VA psychiatric examination contained no 
findings reflective of an unusual disability picture with 
respect to the disabling manifestations of PTSD, muchless as 
to its impact on the veteran's ability to work.  It was not 
shown that PTSD markedly interfered with the veteran's 
ability to work.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the CAVC.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

